Deemer, J.—
Defendant is charged with having altered a cheek, which was given him hy one Herstein, from “ Six and 90/100 ” to “ Sixteen and 90/100 Dollars.” There was testimony tending to show such alteration, although defendant denied it; and the verdict has ample support in the evidence. To review the testimony is not our custom, and there is no reason for departing from that rule in this instance. The trial court, over defendant’s objection, admitted the testimony of one Scharf, to the effect that he (defendant) admitted that he had “put.on a little” on the check. The ruling was manifestly correct.
No error appears, and the judgment is affirmed.